Citation Nr: 1012126	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-06 286	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
spondylolisthesis of L5 with degenerative disc disease of L5-
S1.  

2.  Entitlement to a rating higher than 10 percent for 
spondylosis of the cervical spine, at C4-5 and C5-6.  

3.  Entitlement to a rating higher than 10 percent for 
bilateral pes planus to include right heel spur and left foot 
healed fracture.  

4.  Entitlement to a higher (compensable) rating for right 
hallux valgus.  

5.  Entitlement to a higher (compensable) rating for left 
hallux valgus.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1992 to April 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of the Department 
of Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina.  

In June 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.   

In December 2008, the Board remanded the case for additional 
development.  Subsequent to the return of the case to the 
Board for further appellate consideration, the Veteran 
submitted additional relevant evidence and waived the right 
to have the additional evidence initially considered by the 
RO. 

The claims of increase for spondylolisthesis of L5 with 
degenerative disc disease of L5-S1 and for spondylosis of the 
cervical spine at C4-5 and C5-6 are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  The service-connected bilateral pes planus to include 
right heel spur and left foot healed fracture is manifested 
by low arches, minimal callus formation, tenderness over the 
instep, pain on palpation of the anterior plantar surface of 
the right heel, tenderness on palpation of the anterior 
plantar heels bilaterally, and inversion bilaterally; there 
was no objective evidence of pain on range of motion, marked 
deformity, pain on manipulation and use, or swelling on use.

2.  The service-connected right hallux valgus is manifested 
by complaints of foot pain; clinical findings on a single 
examination show small dorsal bunions on the first metatarsal 
without objective evidence of a severe condition.  

3.  The service-connected left hallux valgus is manifested by 
complaints of foot pain; clinical findings on a single 
examination show small dorsal bunions on the first metatarsal 
without objective evidence of a severe condition.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
bilateral pes planus to include right heel spur and left foot 
healed fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 
5276, 5284 (2009).

2.  The criteria for a compensable rating for right hallux 
valgus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5280 (2009).

3.  The criteria for a compensable rating for left hallux 
valgus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5280 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2006, May 2008, and January 2009.  
The notice included the type of evidence needed to 
substantiate the claims for a higher rating, namely, evidence 
to show that the disabilities were worse and the effect the 
disabilities had on employment.  The Veteran was notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that she could submit other 
records not in the custody of a Federal agency, such as 
private medical records or with her authorization VA would 
obtain any such records on her behalf.  The notice included 
the elements of a service connection claim, including the 
effective date of a claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, 
namely, a worsening or increase in severity of the disability 
and the effect that worsening has on employment).

To the extent that the VCAA notice in May 2008 and January 
2009 came after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect was 
cured as after the RO provided content-complying VCAA notice, 
the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in December 2009.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the VA medical 
records.  The Veteran has furnished an additional medical 
report from a private physician, B.M., M.D., dated in January 
2010.  She has not identified any other pertinent records for 
the RO to obtain on her behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in April 2006, June 
2007, and May 2009, specifically to evaluate the nature and 
severity of the claimed disabilities.  There is no evidence 
in the record dated subsequent to the VA examination, 
including any assertions by the Veteran that indicates a 
material change in the disability to warrant a reexamination.  
38 C.F.R. § 3.327(a).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Other than statements and testimony of the Veteran, the 
pertinent evidence in the file consists of VA examinations 
conducted in April 2006, June 2007, and May 2009, and a 
private medical report dated in January 2010.  

Bilateral Pes Planus

In April 2006, the Veteran filed a claim for increase for 
service-connected bilateral pes planus.  She contends that 
she has daily foot pain, callosities, and swelling and that 
she wears shoe inserts.  She testified that she tried to 
avoid prolonged standing and walking, and that she did not 
seek and receive treatment for her flat feet because doctors 
told her years ago that there was nothing they could do for 
them.  She claims that her pes planus should be evaluated as 
30 percent disabling.  

Bilateral pes planus to include right heel spur and left foot 
healed fracture is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under Diagnostic Code 5276, the criteria for the next higher 
rating, 30 percent, are severe flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  



On VA examination in April 2006, the Achilles tendons tracked 
slightly laterally.  There were decreased arches.  There was 
no pain on manipulation of the feet, and no significant 
callus formation.  There were 2+ pulses with no pedal edema.  
There was tenderness over the instep bilaterally and pain on 
direct palpation of the anterior plantar surface of the heel 
on the right.  There was no pain on range of motion or flare-
ups on the joints, and there were no additional limitations 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The impressions were bilateral pes planus, 
right heel spur, and left foot fracture.  X-rays showed 
findings suggestive of flat feet and a small right calcaneal 
spur.  

On VA examination in June 2007, the Veteran indicated that 
she still had pain in feet with walking beyond about a 
quarter mile.  Medications helped as did shoe inserts.  She 
reported that her activities of daily living and occupation 
were not impaired by the foot pain.  On examination, both of 
the Veteran's arches were low but not completely flat.  The 
Achilles tendon alignment was slightly lateral.  There was no 
pain on manipulation.  There was minimal callus formation at 
both first metatarsophalangeal joints.  There was bilateral 
anterior plantar heel tenderness on palpation, but no other 
tenderness in the plantar fascia region.  There was no pain 
on range of motion or flare-ups on the joints, and there were 
no additional limitations by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  X-rays of the feet 
were repeated, showing bilateral pes planus that was 
unchanged from the prior X-rays and a small right inferior 
calcaneal spur.  The impressions were bilateral pes planus, 
and normal posture and gait.  

At the time of a VA examination in May 2009, the Veteran 
complained of pain of the feet all day, every day.  She 
denied any flare-ups.  She took pain medication (Motrin) 
which did not help.  She wore shoe inserts, which she 
indicated also did not help.  She did not wear any corrective 
shoes.  Her daily activities were reportedly restricted, as 
she was unable to walk more than five minutes or to stand for 
more than five minutes, and at work she had no activity 
restriction as she performed mainly administrative type work.  



On examination, the Veteran had a normal gait and used no 
assistive devices.  Pes planus was noted.  There was no pain 
to palpation.  The Achilles was midline.  Inversion was noted 
bilaterally.  There were no callosities suggesting abnormal 
weight-bearing.  There was no edema.  Range of motion testing 
showed that she could dorsiflex to 20 degrees and plantar 
flex to 45 degrees, bilaterally, without pain.  There were no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The impressions were 
bilateral pes planus, right calcaneal spur, and status post 
left foot fracture per the history report.  

In a private medical report, dated in January 2010, B.M., 
M.D., indicated that between August 2009 and January 2010, he 
met personally with the Veteran on multiple occasions, 
examined her, and conducted lengthy interviews, for the 
purpose of an independent medical examination to define her 
medical status in accordance with "recognized standards of 
the VA Guidelines".  On examination, there was no edema in 
the lower extremities.  There was bilateral pes planus with 
documented right calcaneal spurring and a left foot fracture 
that was healed.  There was a bilateral plantar callous.  The 
physician concluded that, per the "standards of the VA 
Guidelines for Disability and Impairment," he was in accord 
with the assigned 10 percent rating for pes planus.  

After reviewing the foregoing, the Board finds that the 
Veteran's pes planus is not shown to be characteristic of a 
severe condition for the assignment of a higher rating.  One 
examiner remarked that while the arches were low, they were 
not completely flat.  Further, while examiners have all 
consistently noted the presence of bilateral flat feet, the 
presence of the following symptoms were also noted, but not 
consistently so on each examination:  minimal callus 
formation, some tenderness over the instep, pain on palpation 
of the anterior plantar surface of the right heel, tenderness 
on palpation of the anterior plantar heels bilaterally, and 
inversion bilaterally.  For example, the 2009 VA examiner 
noted the presence of inversion, but also found that there 
was no pain to palpation and no callosities to suggest 
abnormal weight-bearing, both of which were noted on the 
other examinations.  

It is noted that different examiners, at different times, 
will not describe the same disability in the same language.  
Features of the disability which must have persisted 
unchanged may be overlooked, or a change for the better or 
worse may not be accurately appreciated or described.  It is 
the responsibility of the fact finder to interpret reports of 
examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.2.  

After reconciling the various reports into a consistent 
disability picture, the Board finds that the Veteran's 
condition is not manifested by such symptoms indicative of a 
30 percent rating under Diagnostic Code 5276 as marked 
deformity, pain on manipulation and use accentuated, and 
swelling on use.  There is no objective demonstration of such 
symptoms.  Further, there was no pain on range of motion and 
no evidence of additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  It 
is also significant that, as the Veteran herself reported, 
there is little, if any, restrictive effect that the 
bilateral foot condition has on her occupation.  In short, 
the disability picture more nearly approximates the criteria 
for a 10 percent rating under Code 5276.  

Another potentially applicable Diagnostic Code is Code 5284, 
relating to foot injuries.  Under Diagnostic Code 5284, the 
criterion for the next higher rating, 20 percent, is a 
moderately severe foot injury.  For the same reasons cited 
above regarding the absence of objective evidence of marked 
deformity, pain on manipulation and use accentuated, and 
swelling on use, and the absence of any demonstrable effect 
of the impairment on the Veteran's occupation, the Board 
finds that the Veteran's bilateral foot disability does not 
approximate the criterion for a higher rating under 
Diagnostic Code 5284.  

The Board finds that for the period considered in this 
appeal, the findings for the next higher rating have not been 
shown. As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

Right and Left Hallux Valgus

In April 2006, the Veteran filed a claim for increase for 
service-connected right and left hallux valgus.  She contends 
that she has daily foot pain, callosities, and swelling and 
that her condition should be evaluated as 10 percent 
disabling.  

Right hallux valgus and left hallux valgus are each currently 
evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  

Under Diagnostic Code 5280, the criteria for the next higher 
rating, that is, a maximum 10 percent, have been met if there 
has been an operation and resection of the metatarsal head, 
or if the hallux valgus is severe, if equivalent to 
amputation of the great toe.  

On VA examination in April 2006, the examiner noted the 
presence of small dorsal bunions on the first metatarsals, 
bilaterally, which were tender to palpation and elevated 
approximately 3 mm.  The diagnosis was bilateral hallux 
valgus.  
 
On VA examination in June 2007, the examiner noted minimal 
callus formation at both first metatarsal phalangeal joints, 
but stated that there was no hallux valgus.  He noted that 
previous X-rays of the feet in April 2006 reportedly showed a 
small right calcaneal spur, with no mention of hallux valgus.  
The impression was no hallux valgus on clinical examination 
or recent X-rays.  X-rays showed bilateral pes planus 
unchanged from the prior X-rays and a small right inferior 
calcaneal spur.  

On VA examination in May 2009, the examiner stated that no 
hallux valgus was noted.  The impression was no hallux valgus 
on clinical examination or X-rays; therefore, there was no 
functional loss and the condition was not equivalent to the 
amputation of the great toe.  



In a private medical report, dated in January 2010, B.M., 
M.D., indicated that between August 2009 and January 2010, he 
met personally with the Veteran on multiple occasions, 
examined her, and conducted lengthy interviews, for the 
purpose of an independent medical examination to define her 
medical status in accordance with "recognized standards of 
the VA Guidelines".  On examination, there was bilateral 
hallux valgus deformity.  The physician concluded that, per 
the "standards of the VA Guidelines for Disability and 
Impairment," the current assigned rating for the hallux 
valgus was confirmed.  

After reviewing the foregoing, the Board finds that the 
Veteran's hallux valgus is not shown to meet the criteria for 
a 10 percent rating under Diagnostic Code 5280.  That is, 
there is no evidence - and the Veteran does not contend - 
that she has undergone an operation whereby the metatarsal 
heads have been resected.  There is no evidence that during 
the period considered in this appeal the Veteran has sought 
and received treatment for the condition.  Furthermore, there 
is no evidence that the hallux valgus condition is severe.  
While the private physician noted the presence of hallux 
valgus, two VA examiners found no hallux valgus by clinical 
examination and X-ray.  Another VA examiner noted only small 
dorsal bunions on the first metatarsals, bilaterally.  Such a 
disability picture, as reflected in several examination 
reports, does not show that the Veteran satisfies the 
criteria for a severe condition of hallux valgus.  

In view of the foregoing evidence, compensable ratings under 
Diagnostic Code 5280 are not warranted.  As the criteria for 
higher ratings have not been demonstrated, the preponderance 
of the evidence is against the claims, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).




ORDER

A rating higher than 10 percent for bilateral pes planus to 
include right heel spur and left foot healed fracture is 
denied.  

A compensable rating for right hallux valgus is denied.  

A compensable rating for left hallux valgus is denied.  


REMAND

In the remand in December 2008, the Board directed that the 
Veteran undergo a VA examination to assess the severity of 
the cervical and lumbosacral spine disabilities, which would 
include evaluation of range of motion in degrees and any 
objective neurological abnormalities.  

On VA orthopedic examination in May 2009 and a VA neurologic 
examination in September 2009, neither range of motion in 
degrees of forward flexion of the lumbar spine or the 
severity of sensory deficiencies in the left upper extremity, 
which was diagnosed as radiculopathy, were addressed.  

Currently the record is insufficient to determine the 
severity of the cervical and lumbosacral spine disabilities.  

Accordingly, the claims are REMANDED for the following 
action:

1.  Ask the Veteran to furnish the 
records of chiropractic treatment since 
2004 or authorize VA to obtain the 
records on her behalf.



2.  Afford the Veteran a VA spine 
examination to determine the current 
level of impairment due to the service-
connected spondylolisthesis of L5 with 
degenerative disc disease of L5-S1, and 
the service-connected spondylosis of the 
cervical spine at C4-5 and C5-6.  

The examiner is asked to describe: 

a). Range of motion in degrees of 
flexion for the lumbar spine and 
range of motion in degrees of 
flexion, extension, rotation, and 
lateral flexion for the cervical 
spine, and any additional 
functional loss due to pain, 
painful movement, weakened 
movement, fatigue, or repetitive 
movement of the lumbar and 
cervical segments of the spine. 

b).  Any objective neurological 
abnormalities of the lumbar or 
cervical segments of the spine. 

c).  Any incapacitating episodes 
necessitating bed rest and 
treatment by a physician, and if 
so, the duration of the episodes. 

The claims file should be made available 
to the examiner for review.

3.  Upon completion of the foregoing, 
adjudicate the claims.  If any benefit 
sought remains denied, furnished the 
Veteran and her representative a 
supplemental statement of the case and 
return the case to the Board.





The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


 Department of Veterans Affairs


